Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 2/25/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for various data transmission modes based on resource and schedules.
Each independent claim identifies the uniquely distinct features, particularly:
at least one of the first transmission mode or the second transmission mode is a code block group (CBG)-based transmission, and 
the control information comprises a first indicator field, where each bit of the first indicator field corresponds to a CBG of the first data, and the control information is used to indicate whether the corresponding CBG is scheduled; the first indicator field does not comprise valid information; or when the control information is transmitted on the first frequency resource, the control information does not comprise the first indicator field, or


The closest prior art:
Choi (US 20200295878 A1) discloses a method for transmitting and receiving data and control channels (Fig 1-43).
Wang (US 20190103943 A1) discloses a method for an uplink transmission of a user equipment (UE) in a wireless communication system (Fig 1-11).
Carneal (US 6532220 B1) discloses a method for scrambling and descrambling signals.

All the prior art discloses conventional method for various data transmission modes based on resource and schedules, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473